Citation Nr: 1740712	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-05 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for cold injury residuals to the right lower extremity, resulting in amputation above the right knee.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel 


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from April 1951 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio.  The RO in St. Petersburg, Florida now has jurisdiction over this claim.  

This matter was previously remanded by the Board in June 2015, May 2016, and February 2017 for further development.  With regard to the February 2017 remand, the instructions to the RO included a directive to verify the Veteran's correct address and contact information.  In March 2017 the RO provided a memo wherein all of the Veteran's known addresses were collected.  The remand also instructed the RO to provide the Veteran with a 38 U.S.C.A. § 5103(a) compliant notice, which was also accomplished in March 2017.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

For clarification, the Veteran's original 1996 claim was for service connection of residuals of frozen feet.  However, in March 2010, the Veteran made a claim for cold injury residuals to the right lower extremity, resulting in amputation above the right knee.  In the corresponding November 2010 rating decision, the RO treated this as a new claim, thus not requiring new and material evidence to reopen.  The Board finds that the Veteran was not raising a new claim.  Rather, it was a request to reopen and 38 C.F.R. § 3.156 is implicated in this claim because the Veteran was still claiming residuals of a cold injury, and merely amended his original claim following the amputation of his right leg.  The RO did seem to recognize this procedural fact in the 2011 Statement of the Case, wherein it was noted that service connection had previously been denied for residuals of cold injury.  The Veteran's underlying theory for his claim is the same now as his original claim - that he suffered a cold injury during service resulting in disability - it is just that the claimed residual now is partial amputation of the leg.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In July 2007, the RO denied reopening the claim of entitlement to service connection for cold injury residuals.  The Veteran did not appeal that determination or submit new and material evidence within one year.

2.  Evidence received since the most recent denial of the Veteran's claim for service connection for cold injury residuals is not new and material because it is cumulative and/or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision denying the Veteran's claim to reopen for entitlement to service connection for cold injury residuals is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria for reopening the claim of entitlement to service connection for cold injury residuals to the right lower extremity, resulting in amputation above the right knee, have not been met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104 (d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra. 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Thus, the Board need not discuss any potential issues in this regard.

The Board notes that the Veteran's service records were destroyed in a fire.  The National Personnel Records Center (NPRC) reported that the records may have been destroyed in a fire at the Records Center in 1973.  The NPRC could not confirm or deny the existence of said records, only confirming that if they had been stored at the Records Center, they would have been in an area damaged by fire.  The Veteran was provided notice of the difficulty in obtaining his records by the RO.  See April 2002 VA Form 21-3101 Request for Information, the April 2002 RO letter to the Veteran, and the October 2002 rating decision.  The Board also notes that the above mentioned April 2002 RO letter requested the Veteran complete and return NA Form 13055 in order to request a thorough search for the Veteran's military medical records.  However, the claims file shows that the Veteran has not responded to that request.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a "one-way street" and that, if an appellant desires help with his or her claim, they must cooperate with VA's efforts to assist).  Accordingly, all relevant, identified, and available evidence has been obtained, to the extent possible, and VA has notified the appellant of any evidence that could not be obtained.  Thus, the Board finds that VA has satisfied the duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but, but instead increases the Board's obligation to evaluate and discuss all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In this case, the Veteran contends that the amputation of his right leg, above the knee, is the result of "frozen feet" during active duty service in Korea.  The left leg amputation was performed in June 2006.  In February 2009 the Veteran was admitted for a right leg, above the knee, amputation due to ischemia.

The claim for service connection for residuals of frozen feet was first denied in a 1996 rating decision.  A 1999 rating decision denied reopening, as did 2002 and 2005 rating decisions.  The 2002 rating decision noted that although medical evidence established the Veteran had peripheral vascular disease, there was no competent evidence linking it to the alleged in-service cold weather injury.

The most recent decision was in July 2007, when the RO again denied reopening the Veteran's claim of entitlement to service connection for residuals of frozen feet.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the July 2007 rating decision became final and the Board's analysis of new and material evidence will begin from that date.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

The Veteran filed a new claim, in March 2010, again seeking entitlement to service connection for cold injury residuals to the right lower extremity.  He stated that his right leg had been amputated because of poor circulation from frostbite during his service in Korea.  

In October 2010, records from the Carl Vinson VAMC were associated with the claims file.  The Veteran reported to the Carl Vinson VAMC in September 2006 for evaluation for a prosthetic leg and the examiner noted that the Veteran had a healthy "stump".  In April 2009 the Veteran was admitted because of an infected right leg amputation.  In January 2012, the Veteran was again admitted for medical complications and the examiner noted the Veteran's complaints of pain in both amputated legs.

In October and November 2014, treatment records from the Georgia War Veterans Home and United Pharmacy Services were associated with the file.  These records date from April 2008 to August 2010 and contain numerous notations, both pre and post-amputation, of the Veteran's leg pain, loss of sensation, and several complications, including infection, that followed his right leg amputation.  These records are largely redundant of evidence previously submitted in that they illustrate the on-going care and treatment the Veteran received for his legs.  Further, these records do not connect the Veteran's conditions to an alleged cold injury, or its residuals, during service.

Additional records from the Carl Vinson and the Augusta VAMC were associated with the record in August 2015.  The Veteran underwent vascular surgery in January 2012 in an attempt to restore blood circulation in the Veteran's legs.  In October 2012, the Veteran had complaints of swelling, throbbing, and stabbing pains in both legs.  In November 2012, the Veteran was treated as a walk-in for evaluation of bilateral leg pain.  The records do not connect the Veteran's conditions to an alleged cold injury, or its residuals, during service.

Records from the Louisville VAMC were associated with the record in August 2015.  During a September 2013 follow-up appointment, the Veteran told examiners that he received frostbite in service and that he developed bad blood vessels in his legs about eight to ten years prior.  The only references to frostbite and/or the Veteran's leg amputations are limited to the Veteran's recounting of his past surgeries and examiners restating the Veteran's assertions about losing his legs to frostbite.  The records do not, however, actually connect the Veteran's medical conditions or amputations to the alleged cold injury.

In June 2015, the Veteran reported back to the Columbia VAMC with complaints of pain in both amputated legs.  Records from the Orlando VAMC are similar in that there are numerous examinations wherein the Veteran complains of bilateral leg pain in his "stumps", but no medical opinion is provided that links the amputations in any way to service.

More recent medical records from the Columbia and Augusta VAMC, dated August 2015 to January 2017, note the Veteran's chronic bilateral leg pain and the need for on-going treatment and medication.  Again, these records are absent of any medical opinion or finding that the Veteran's condition is in any way related to military service.

In sum, the record is entirely absent of any objective evidence that the Veteran's bilateral leg amputations (or the peripheral vascular disease that preceded the amputations) are related to frostbite or military service.  To the contrary, several examiners have noted the Veteran's diagnosed hypertension, peripheral vascular disease, and arteriosclerotic vascular disease as possible sources of the Veteran's bilateral leg condition that caused pain, numbness, and eventually required amputation.  The Board notes that none of the aforementioned diagnosed conditions are service connected.  To that end, the evidence submitted since the 2007 last final decision is new, in that it was never previously presented for consideration of the Veteran's claim.  However, the evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim, nor does it raise a reasonably possibility of substantiating the claim.  Specifically, the evidence does not satisfy the final prong of service connection, evidence that the disease or injury was incurred during service.  Thus, the Veteran has not satisfied the requirements of 38 C.F.R. § 3.156 to reopen his claim of service connection for cold injury residuals.


ORDER

The request to reopen the previously denied claim of entitlement to service connection for cold injury residuals to the right lower extremity, resulting in amputation above the right knee, based on new and material evidence is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


